Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an air-conditioning apparatus” in claim 1, recites the generic placeholder term “apparatus” paired with the function “air-conditioning”.  Although claim 1 recites structural elements of this apparatus, “a drain pan”, “an ultrasonic sensor”, and “a detector” are not sufficient to perform the recited function of “air-conditioning”.  The recited “air-conditioning apparatus” has been interpreted as an apparatus including at least a fan and a heat exchanger as recited in ¶ 11 of the specification (as numbered in the filing of 8 December 2020) and equivalents thereof.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/149883 A1 to Morikawa et al. in view of US Publication No. 2013/0182811 A1 to Baba et al.  A copy and machine translation of which was included by applicant with the Information Disclosure Statement of 8 December 2020.  It is to this machine translation that any references to pages or lines in this Office Action are directed rather than to the Japanese language original.

Although prior art document of Morikawa includes common joint inventors to the instant application (Akira Morikawa, Akane Nomura and Isamu Hirashiki), the prior art publication includes an additional joint inventor (Tadashi Saito).  For this reason, the disclosures of the prior art are not “made by the inventor or join inventor” as set forth in 35 U.SC. 102(b)(1).  This interpretation is supported in MPEP 2153.01(a) Grace Period Inventor Disclosure Exception which states:
Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1) if it is apparent from the disclosure itself that it is by the inventor or a joint inventor. Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent. This means that in circumstances where an application names additional persons as joint inventors relative to the persons named as authors in the publication (e.g., the application names as joint inventors A, B, and C, and the publication names as authors A and B), and the publication is one year or less before the effective filing date, it is apparent that the disclosure is a grace period inventor disclosure, and the publication would not be treated as prior art under AIA  35 U.S.C. 102(a)(1). If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1). [bolding by examiner]

    PNG
    media_image1.png
    199
    539
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    199
    539
    media_image1.png
    Greyscale

Morikawa teaches limitations from claim 1 in figs. 1 and 2, shown above and below, an air-conditioning apparatus (shown in fig. 1, including the blower 4 and heat exchanger 5 disposed within the housing 1) comprising: 
a drain pan (11) configured to receive water; and 
an ultrasonic sensor (comprising transmitter 16 and detector 17) configured to emit (by the ultrasonic transmitter 16) and receive (by the detector 17) ultrasonic waves (as taught in pg. 4, lines 143-154); and 
a detector (detection unit 15) configured to detect a contaminant (biofilm 14) adhered to the drain pan (11, as taught in pg. 4, line 141), 
wherein the detector (15) causes ultrasonic waves that are emitted as a single output from the ultrasonic sensor (at transmitter 16) to be reflected a number of times (at least one time as taught in pg. 6, lines 221-229) between the contaminant (14) adhered to the drain pan 11) and the ultrasonic sensor (at detector 17), and
the detector is configured to determine whether the contaminant is absent or present based on ultrasonic waves that are received by the ultrasonic sensor after being emitted as a single output (from the ultrasonic transmitter 16) and reflected from an upper surface of the contaminant (as taught in pg. 4, lines 143-154).
Regarding claims 1 and 17, Morikawa does not teach the detector receiving “plural-reflected ultrasonic waves” that have been reflected “more than one time” from the upper surface of the contaminant and a lower surface of the ultrasonic sensor as taught in claim 1, or the single output resulting in a first reflected wave and a second reflected wave which is a further reflected version of the first reflected wave, both the first and second waves being received by the detector to detect the contaminant.  Baba teaches in the abstract of his invention and in ¶ 69, an ultrasonic sensor element for use in an detecting the position of a water surface and particularly teaches in ¶¶ 69 and 72 and in ¶ 5, shown below, that the sensor may detect reflected waves (45 and 46) from a single emitted ultrasonic signal from a sensor 32 as taught in claim 1, with the “multiple reflected signal” including at least first and second instances (45 and the first of instances 46) of the same reflected signal received by the sensor as taught in Baba’s ¶ 58 and fig. 5 and instant claim 17.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed because the detection of a multiple reflected signal of ultrasonic waves is understood in the art to be useful in establishing the soundness of the ultrasonic sensor as taught by Baba in ¶ 69 and because doing so further provides multiple datapoints which may establish that the detection of a contaminant was not a false positive if each reflection demonstrates the same properties.

    PNG
    media_image2.png
    526
    381
    media_image2.png
    Greyscale

Morikawa teaches limitations from claim 2, the air-conditioning apparatus of claim 1, wherein the contaminant is a biofilm (14, as taught in pg. 4, line 141).

    PNG
    media_image3.png
    550
    503
    media_image3.png
    Greyscale

Morikawa teaches limitations from claim 3 in fig. 19, shown above, the air-conditioning apparatus of claim 16, wherein the detector (15) causes ultrasonic waves that are emitted as a single output (from the emitter 16) from the ultrasonic sensor to be reflected a number of times (at least one as taught in pg. 17, lines 673-680) between the contaminant (14) adhered to the drain pan (53) and the flat surface portion of the ultrasonic sensor (at the detector 17).

Morikawa teaches limitations from claim 4, the air-conditioning apparatus of claim 1, wherein the detector receives as signals, reflected sounds of the ultrasonic waves that are reflected respective times, and determines whether the contaminant (14) is present or absent, based on values obtained by integrating the signals with a set time period including response time periods of the reflected sounds (as taught in pg. 7, lines 696-700).

Morikawa teaches limitations from claim 6, the air-conditioning apparatus of claim 1, wherein the detector receives as signals, reflected sounds of the ultrasonic waves that are reflected respective times, and determines whether the contaminant is present or absent based on peak values of the signals (as taught in pg. 8, lines 307-321).

    PNG
    media_image4.png
    286
    564
    media_image4.png
    Greyscale

Morikawa teaches limitations from claim 7 in fig. 20, shown above, the air-conditioning apparatus of claim 4, wherein the detector determines whether the contaminant (14) is present or absent based on ones of the signals that are received signals from a second received signal onward (as taught in pg. 17, lines 687-700, the graph of fig. 20 depicts the voltage generated by the ultrasonic detector as a function of time and the first peak (up to about 0.2 ms) “is derived from the resonance phenomenon of the detection unit 15” while subsequent behavior indicates the presence or absence of biofilm).

    PNG
    media_image5.png
    204
    313
    media_image5.png
    Greyscale

Morikawa teaches limitations from claim 10, shown above, the air-conditioning apparatus of claim 1, wherein the ultrasonic sensor is provided by combing a piezoelectric element (23) for use in transmission of the ultrasonic waves and a piezoelectric element (23) for use in reception of the ultrasonic waves (as taught in pg. 5, lines 190-205, each of the transmitter 16 and detector 17 includes a piezoelectric element 23 in communication with a pair of electrodes 25 and 26 but these elements are separate as the electrodes of the detector do not receive an applied voltage.)

Morikawa teaches limitations from claim 11 in fig. 2, shown above, the air-conditioning apparatus of claim 1, wherein the detector includes an arithmetic device including processing circuitry (the amplifier detection circuit 21) configured to analyze a response signal from the ultrasonic sensor (the detector 17 thereof) to detect whether the contaminant (14) is present or absent on the drain pan (11, as taught in pg. 6, lines 298-306, the voltage generated by the detector is analyzed by the amplifier detection circuit to determine the presence of biofilm 14).

Morikawa teaches limitations from claim 12 in fig. 15, shown below, the air-conditioning apparatus of claim 1, wherein the drain pan (51) has an area inclined to a horizontal plane (as shown in fig. 15 and taught in pg. 14, lines 575-581).
It is noted that although fig. 15 shows an embodiment different from that of fig. 2, this embodiment includes all features recited in claim 1 from which claim 12 depends, including the drain pan (51), ultrasonic sensor including emitter (16), detector 17, and detection unit (15) and pg. 14, lines 575-581 teaches these elements to be the same as those of the embodiment of fig. 2 apart from the incline of the drain pan and the additional drainage elements at the right of the figure.)

    PNG
    media_image6.png
    411
    491
    media_image6.png
    Greyscale

Morikawa teaches limitations from claim 13 in fig. 15, shown above, the air-conditioning apparatus of claim 1, further comprising 
a drainage unit (shown at right of fig. 15) configured to drain water received by the drain pan (51), wherein the drainage unit includes 
a drain pump (29) provided above the drain pan (51) and configured to suck up water in the drain pan, from a suction pipe (29a) (as taught in pg. 11, lines 519-526), and 
a drainage drainpipe (30) configured to allow water sucked up by the drain pump to flow out to an outside of the air-conditioning apparatus (as taught in pg. 13, lines 519-526).

Morikawa teaches limitations from claim 14, the air-conditioning apparatus of claim 1, wherein when a set time period elapses after a cooling operation or a humidification operation is stopped, the detector determines that drainage of water in the drain pan (11) is completed, and starts to detect the contaminant (“By performing the detection after a certain period of time has elapsed, the biofilm 14 can be detected in a state where the drain water 22 is completely discharged” as taught in pg. 12, lines 493-497).

Morikawa teaches limitations from claim 15, the air-conditioning apparatus of claim 1, further comprising a water-level sensor (32) configured to detect a water level of water received by the drain pan (54), wherein when a water level detected by the water-level sensor is zero or an approximation of zero, the detector determines that drainage of water in the drain pan is completed, and starts to detect the contaminant (“When the water level sensor 32 detects that the water level is below a certain value close to zero, the detection unit 15 starts the detection with the drain water 22 finished to be discharged” as taught in pg. 20, lines 796-806). 
It is noted that although fig. 15 shows an embodiment different from that of fig. 2, this embodiment includes all features recited in claim 1 from which claim 12 depends, including the drain pan (54), ultrasonic sensor including emitter (16), detector 17, and detection unit (15).  Thus, this embodiment teaches all limitations of claim 15 including those of parent claim 1, and thus this teaching anticipates the limitations of this claim taken alone rather than as a modification to the embodiment of fig. 2.

Morikawa teaches limitations from claim 16 in fig. 19, shown above, the air-conditioning apparatus of claim 1, wherein a bottom flat surface portion that forms a bottom of the drain pan (53) is located parallel to a flat surface portion that forms a receiving surface of the ultrasonic sensor (17, as shown in fig. 27).
It is noted that although fig. 19 shows an embodiment different from that of fig. 2, this embodiment includes all features recited in claim 1 from which claim 16 depends, including the drain pan (53), ultrasonic sensor including emitter (16), detector 17, and detection unit (15) and pg. 16, lines 666-pg. 17, line 680 teaches these elements to be the same as those of the embodiment of fig. 2 apart from their placement).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morikawa and Baba as applied to claim 1 above, and further in view of US Patent No. 3,813,532 to Sato et al.

Regarding claim 5, Morikawa teaches an air conditioner with an ultrasonic detection system for determining the presence of biofilm in a drain pan of the system and further teaches the integration of a signal produced by a detector in the process of determining the presence or absence of biofilm from the voltage produced by the detector.  Morikawa does not teach this integration to be made over periods “corresponding to half-widths of peak values” of these signals.  Sato teaches in col. 3, lines 37-42, a signal analysis method for a measuring instrument in which the half width of signal peaks is used in integration of that signal in order to determine and cancel signal noise.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Morikawa with the half-width integration of Morikawa in order to detect signal noise as taught in col. 3, lines 37-42 and thus improve the accuracy of detection of the system of Morikawa.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morikawa and Baba as applied to claims 1 and 16 above.

Regarding claim 8, Morikawa teaches an air conditioner with an ultrasonic detection system for determining the presence of biofilm in a drain pan of the system and further teaches the placement of the detection unit a distance above the drain pan (in the embodiment of fig. 19, shown above).  Morikawa does not teach the distance above the drain pan at which the sensor is disposed and particularly does not teach it being between 10 and 200 mm.  One of ordinary skill in the art at the time the application was effectively filed would have recognized this distance to be a result effective variable as placing the sensor too far from the drain pan will reduce the effectiveness of the ultrasonic sensing as the vibrations dissipate with distance and placing it too near may result in the water level in the drain pan reaching the height of the sensor causing damage or impaired operation.  It has been held that determining an optimum or workable value for a result effective variable is a matter of routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 and MPEP 2144.05 II. Obviousness of Ranges.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morikawa and Baba as applied to claim 1 above, and further in view of US Patent No. 5,389,848 to Trzaskos.

Regarding claim 9, Morikawa teaches an air conditioner with an ultrasonic detection system for determining the presence of biofilm in a drain pan of the system and further teaches the detection element having two piezoelectric elements for respectively producing an ultrasonic vibration and detecting the reflected vibration for the detection of the biofilm.  Trzaskos teaches in col. 1, lines 11-19 a “known ultrasonic transducer” which “employs a single ceramic piezoelectric element contained in a housing, with the ceramic piezoelectric element being used to both transmit acoustic energy and to detect the reflected acoustic energy from the object undergoing evaluation”.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Morikawa with the single-element piezoelectric transducer in order simplify the design and reduce the cost of manufacturing of the system by reducing the number of elements required for its construction.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues on pg. 8 of the reply that the amendment to the title of the invention overcomes the objection thereto as not being descriptive set forth in the Non-Final Rejection.
In response, examiner agrees and this objection has been withdrawn.

Applicant argues on pp. 8-9 of the reply that the term “air-conditioning apparatus” should not be construed under 35 U.S.C. 112(f) because “the term is defined as including at least a drain pan, an ultrasonic sensor, and a detector, which are definite structural elements” and because “the term ‘air-conditioning apparatus’ is not modified by functional language, and there is no term (such as a nonce term) acting as a generic placeholder for performing any claimed function of the ‘air-conditioning apparatus’.”
In response, examiner disagrees.  MPEP 2181 Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation sets forth a 3-prong analysis for determining whether a limitation is to be read according to 35 U.S.C. 112(f):
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
In the case of the “air-conditioning apparatus” of claim 1, the three prongs are as follows:
(A) the claim uses the generic placeholder term “apparatus” in place of “means”.  “Apparatus” is found to be a generic placeholder term as the word conveys no structure taken on its own.  The recitation thus complies with this prong.
(B) the term “apparatus” is modified with the functional language “air-conditioning” which identifies the function the “apparatus” is to perform.  The recitation thus complies with this prong.
(C) Neither the nonce term “apparatus” nor the functional language “air-conditioning” provides any indication of structure which performs the recited function.  The claim adds recitations of a drain pan, ultrasonic sensor, and detector, but none of these elements taken alone or together performs the recited function of “air-conditioning”.  The recitation thus complies with this prong.
Because the recitation complies with all three prongs of the analysis, the teaching of an “air-conditioning apparatus” in claim 1 is found to fall under 35 U.S.C. 112(f) and is interpreted accordingly.  As such, applicant’s argument is not found to be persuasive.

Applicant argues on pg. 9 of the reply that claims 11 and 13 as amended should not be interpreted under 35 U.S.C. 112(f) because claim 11 teaches the structure of “processing circuitry” for the claimed “arithmetic device” and claim 13 now teaches “a suction pipe” instead of a suction portion.
In response, examiner agrees and neither of these claims has been interpreted under 35 U.S.C. 112(f) in this Action.

Applicant argues on pp. 9-12 of the reply that Morikawa does not teach the detector of his invention detecting multiple reflected ultrasonic waves (noting a comparison of applicant’s figs. 7 and 8 and Morikawa’s fig. 12) as is required in instant amended claim 1 and thus argues that claim 1 is no longer anticipated by the teachings of Morikawa.
In response, examiner agrees but directs applicant’s attention to the new grounds of rejection set forth above in which claim 1 is rejected as being obvious over the combination of Morikawa and Baba.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        2 August 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763